                                                                                                 , I;


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(


RICKY BROWN,

                                      Plaintiff,
                                                                                17-cv-08447 (NSR)
           -against-
                                                                             OPINION AND ORDER
THOMAS GRIFFIN, SUPERINTENDENT OF
GREEN HAVEN CORRECTIONAL FACILIITY,
et al.,

                                      Defendants.


NELSONS. ROMAN, United States District Judge

           Plaintiff Rick Brown ("Plaintiff'), proceeding prose, commenced this action on November

1, 2017, pursuant to 42 U.S.C. § 1983 for alleged Fourteenth Amendment violations against

Defendants Thomas Griffin ("Griffin"), Superintendent of Green Haven Con-ectional Facility,

Sergeant Anspach ("Anspach"), Dr. M. Ashong ("Dr. Ashong") and New York State. (ECF No.

2.) Presently before the Court is Defendants' motion to dismiss the Complaint (ECF No. 25.) in its

entirety, pursuant Federal Rule 12(b)(l) and Rule 12(b)(6), for lack of subject matter jurisdiction

and for failure to state a cause of action. For the following reasons, the Defendants' Motion is

GRANTED without opposition.

                                              FACTUAL BACKGROUND

           The following facts are taken from Plaintiffs Complaint and are accepted as true for

purposes of this motion. 1

           Plaintiff is a pro se inmate housed at Green Haven Correctional Facility ("Green Haven"),

a prison within the New York State Department of Corrections and Community Supervision




1
    The Court assumes the truth of the facts alleged in Plaintiffs Complaint for purposes of this motion only. Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).
                                                                1
(“DOCCS”). Plaintiff initiated this action on or about November 1, 2016, for alleged violations

of 42 USC § 1983 and the Eight Amendment. Plaintiff alleges that on or about May 29, 2017,

while ascending stairs at Greenhaven, he felt a sharp shooting pain in his left hip causing it to give

way. Plaintiff immediately fell to the ground resulting in further injuries to his hip and left knee.

Plaintiff asserts that Defendant Dr. Ashong failed to timely review his medical records which

would have revealed that Plaintiff was is in need of a left hip replacement and had chronic left

knee problems which required prior surgeries. Had Griffin and Dr. Ashong properly reviewed

Plaintiff’s medical records, they would have requested Plaintiff be medically assigned (a “Flat

Pass”) to the first floor of the facility. Plaintiff also asserts that sometime prior to his fall, he

informed Defendant Anspach of his medical history and the need for Plaintiff to be on the first

floor of the facility to avoid using the stairs. Soon after his fall, Plaintiff was taken to the clinic

and then to the Putnam County Hospital Center for treatment.

       Plaintiff asserts that Defendant Griffin, as Superintendent of the facility, is responsible due

to his failure to properly train his employees. Plaintiff alleges Griffin was similarly aware of his

medical condition and need for placement on the first floor because he was transferred from the

Washington Correctional Facility to Greenhaven in order to accommodate Plaintiff’s lack of

“mobility issues.” According to Plaintiff, Greenhaven is a facility designated for prisoners with

medical accommodation needs. Since his arrival at Greenhaven, despite his medical needs,

Plaintiff has been required to “walk up and down” three flights of stairs on a daily basis with the

use of a cane. Lastly, Plaintiff suggests he was not accommodated with a Flat Pass because of

Defendants’ malicious intent. Plaintiff filed a grievance concerning his fall on or about June 9,

2017. Attached to Plaintiff’s Complaint is a memorandum, dated June 5, 2017 (after Plaintiff’s

fall), addressed to Plaintiff from Assistant Deputy Superintendent of DOCCS, David Howard,




                                                      2
wherein he indicates Plaintiff was transferred to Greenhaven in order to accommodate his mobility

issues.

                                         STANDARD OF REVIEW

          Lack of Subject Matter Jurisdiction

                 On a motion to dismiss for “lack of subject matter jurisdiction,” Fed. R. Civ. P.

12(b)(1), dismissal of a case is proper “when the district court lacks the statutory or constitutional

power to adjudicate it,” Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). A plaintiff has the burden of

proving subject matter jurisdiction by preponderance of the evidence. Liranzo v. United States,

690 F.3d 78, 84 (2d Cir. 2012); Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir.

2008) (quoting Makarova, 201 F.3d at 113). “‘[J]urisdiction must be shown affirmatively, and

that showing is not made by drawing from the pleadings inferences favorable to the party asserting

it.’” Morrison, 547 F.3d at 170 (quoting APWU v. Potter, 343 F.3d 619, 623 (2d Cir. 2003)).

          Failure to Properly Plead

          On a 12(b)(6) motion, dismissal is proper unless the complaint “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

there are well-pled factual allegations in the complaint, “a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

          Where a pro se Plaintiff is concerned, Courts must construe the pleadings in a particularly

liberal fashion. Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). The Court must therefore interpret

the pleading “to raise the strongest arguments that [it] suggest[s].” Harris v. City of N.Y., 607 F.3d

18, 24 (2d Cir. 2010) (internal quotations and citation omitted). Nevertheless, a pro se plaintiff’s

pleading must contain factual allegations that sufficiently “raise a right to relief above the


                                                       3
speculative level.” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010);

Geldzahler v. New York Medical College, 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (noting that

court’s duty to construe the complaint liberally is not “the equivalent of a duty to re-write it”).

                                               DISCUSSION

        42 USC § 1983 CLAIMS
        Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be

subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under § 1983, a plaintiff

must allege “(1) the challenged conduct was attributable to a person who was acting under color

of state law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S.

Constitution.” Castilla v. City of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2

(S.D.N.Y. April 25, 2013); see Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore, a

Section 1983 claim has two essential elements: (1) the defendant acted under color of state law,

and (2) as a result of the defendant’s actions, the plaintiff suffered a denial of his federal

statutory rights, or his constitutional rights or privileges. See Annis v. Cnty. of Westchester, 136

F.3d 239, 245 (2d Cir. 1998); Quinn v. Nassau Cnty. Police Dep’t, 53 F. Supp. 2d 347, 354

(E.D.N.Y. 1999) (noting that Section 1983 “furnishes a cause of action for the violation of

federal rights created by the Constitution”) (citation omitted).




                                                       4
       Inadequate Medical Care
       To sustain a claim of deliberate indifference to adequate medical care, a plaintiff must

allege that (1) objectively, the deprivation of adequate medical care was sufficiently serious, and

(2) subjectively, defendants acted with deliberate indifference. See Farmer v. Brennan, 511 U.S.

825, 834 (1994); Salahuddin v. Goord, 467 F.3d 263, 279–81 (2d Cir. 2006). “The objective

component requires that ‘the alleged deprivation [] be sufficiently serious, in the sense that a

condition of urgency, one that may produce death, degeneration, or extreme pain exists.’” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553

(2d Cir. 1996)). For the subjective prong, the official charged with deliberate indifference must

act with a “sufficiently culpable state of mind.” See Wilson v. Seiter, 501 U.S. 294, 298 (1991).

A prison official may only be found liable if “the official knows of and disregards an excessive

risk to inmate health or safety.” Farmer, 511 U.S. at 837. Under the second prong, the question

is whether defendants “knew of and disregarded an excessive risk to [a plaintiff's] health or

safety and that [they were] both aware of facts from which the inference could be drawn that a

substantial risk of serious harm existed, and also drew the inference.” Kucharczyk v. Westchester

Cty., 95 F. Supp. 3d 529, 537 (S.D.N.Y. 2015) citing Caiozzo v. Koreman, 581 F.3d 63, 72 (2d

Cir. 2009).

       “Medical malpractice does not rise to the level of a constitutional violation unless the

malpractice involves culpable recklessness—‘an act or a failure to act by [a] prison doctor that

evinces a conscious disregard of a substantial risk of serious harm.’” Hill, 657 F.3d at 123

(quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)) (internal quotation omitted);

see also Estelle v. Gamble, 429 U.S. 97, 105–06 (1976) (noting that an inadvertent failure to

provide adequate medical care cannot be said to constitute “an unnecessary and wanton infliction

                                                     5
of pain or to be repugnant to the conscience of mankind”) (quotations omitted); Hathaway, 99

F.3d at 553 (observing that “negligent malpractice do[es] not state a claim of deliberate

indifference”); Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (“Because the Eighth

Amendment is not a vehicle for bringing medical malpractice claims, nor a substitute for state

tort law, not every lapse in prison medical care will rise to the level of a constitutional

violation”). Finally, “[b]ecause Section 1983 imposes liability only upon those who actually

cause a deprivation of rights, personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.” Blyden v. Mancusi, 186

F.3d 252, 264 (2d Cir. 1999) (quotations and citations omitted).

       Giving Plaintiff’s allegations every favorable inference, his attempt to assert a claim for

inadequate medical care fails. Plaintiff alleges that immediately after falling, he was taken to the

facility’s clinic and thereafter taken to the Putnam County Hospital where he received treatment.

The allegations, as asserted, fail to establish the requisite culpable state of mind of deliberate

indifference. Mere conclusory statements are insufficient. For that reason, the motion to dismiss

any and all claims of inadequate medical care must be granted.

       Hazardous Condition

       A claim of deliberate indifference to a hazardous condition in a prison is analyzed in the

same manner as a claim of deliberate indifference to a serious medical condition. Recognizing

that the Eighth Amendment's prohibition against cruel and unusual punishment “does not

mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), the conditions of

incarceration must nonetheless be “humane.” Farmer, 511 U.S. at 832. To allege a proper claim,

an inmate must state that (1) he suffered “a deprivation that is, objectively, sufficiently serious

that he was denied the minimal civilized measure of life's necessities, and (2) a sufficiently

culpable state of mind on the part of the defendant official, such as deliberate indifference to
                                                     6
[the] inmate[‘s] health or safety.” Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir. 2001). Such

risk of harm has been equated with the standard of subjective recklessness. See Kucharczyk, 95

F. Supp. 3d at 537 (internal citations omitted).

       Plaintiff alleges that being made to walk up and down several flights of stairs three times

a day is cruel and unusual punishment. Objectively, such allegations of cruelty does not rise to

the level of inhumane treatment. While it may have been uncomfortable to Plaintiff, given his

pre-existing medical condition, it cannot be said that he objectively suffered a deprivation which

is sufficiently serious that he was denied the minimal civilized measure of life's necessities.

       Plaintiff’s claim of the existence of a hazardous condition likewise fails for lack of the

requisite culpable state of mind. Plaintiff asserts that Griffin and Dr. Ashong acted with

deliberate indifference. However, other than Plaintiff’s conclusory allegations, there are no other

facts alleged to establish that they were aware of Plaintiff’s pre-existing medical condition, that

Plaintiff had to walk up and down stairs several times a day, and that it was painful for Plaintiff

to do so. Plaintiff asserts that both Griffin and Dr. Ashong should have known or they had

knowledge of his medical condition by mere virtue of their position at the facility. Such

allegations are insufficient. While Plaintiff alleges that he informed Defendant Anspach of his

pre-existing condition, such information alone is insufficient. There are no allegations asserted

that any of the Defendants, including Anspach, knew that walking up and down the stairs was

harmful or posed a risk to Plaintiff.

       Personal Involvement

       Section 1983 imposes liability for “conduct which ‘subjects, or causes to be subjected’

the complainant to a deprivation of a right secured by the Constitution and laws.” Rizzo v.

Goode, 423 U.S. 362, 370-71 (1976). Accordingly, “personal involvement of defendants in

                                                     7
alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”

McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977). A supervisory defendant may be

personally involved in a constitutional deprivation within the meaning of 42 U.S.C. § 1983 if he

or she: (1) directly participated in the violation; (2) failed to remedy the violation after learning

of it through a report or appeal; (3) created a custom or policy fostering the violation or allowed

the custom or policy to continue after learning of it; or (4) was grossly negligent in supervising

subordinates who caused the violation, including where he or she directly participated in the

infraction and where, after learning of the violation, failed to remedy the wrong. Williams v.

Smith, 781 F.2d 319, 323-24 (2d Cir.1986) (internal citations omitted). See also Morgan v. Ward,

No. 14 Cv. 7921, 2016 WL 427913, at *6 (S.D.N.Y. Feb. 2, 2016) (citing Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995)); Lloyd v. City of New York, 43 F. Supp. 3d 254, 266 (S.D.N.Y.

2014); Ramey v. Perez, No. 13 Cv. 17, 2014 WL 407097, at *4 (S.D.N.Y. Jan. 31, 2014).

        Plaintiff asserts Defendant Griffin is liable merely by virtue of his supervisory position.

As a supervisor of the facility, Griffin should have known of Plaintiff’s pre-existing condition

and medical needs. Similarly, as a member of the medical staff, Dr. Ashong should have

reviewed and known of Plaintiff s medical condition and records. Other than asserted in

conclusory fashion, there are no facts to establish such allegations. Plaintiff does not allege that

either Griffin and/or Dr. Ashong ever looked at his hip and knee medical records. Nor does

Plaintiff allege that any of the named Defendants assigned Plaintiff to the third floor of the

facility requiring the use of the stairs.

        Qualified Immunity

        All three Defendants contend that they are entitled to qualified immunity. “Qualified

immunity shields federal and state officials from money damages unless a plaintiff pleads facts

showing (1) that the official violated a statutory or constitutional right, and (2) that the right was
                                                       8
‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 131 S. Ct.

2074, 2080 (2011); see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (“Government

officials performing discretionary functions, generally are shielded from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.”). “If the law was clearly established,

the immunity defense ordinarily should fail, since a reasonably competent public official should

know the law governing his conduct.” Harlow, 457 U.S. at 818–19.

       It is within the Court’s discretion to determine the order in which the two prongs are

analyzed. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       A defendant enjoys qualified immunity if he can show that “either (a) [his] action did not

violate clearly established law, or (b) it was objectively reasonable for [him] to believe that his

action did not violate such law.” Johnson v. Newburgh Enlarged Sch. Dist., 239 F.2d 246, 250

(2d Cir. 2001) (internal quotation marks and citations omitted). “A right is ‘clearly established’

when ‘[t]he contours of the right [are] sufficiently clear that a reasonable official would

understand that what he is doing violates that right.’” Vincent v. Yelich, 718 F.3d 157, 166 (2d

Cir. 2013); accord Anderson v. Creighton, 483 U.S. 635, 640 (1987). The Court must consider

“(1) whether the right in question was defined with ‘reasonable specificity’; (2) whether the

decisional law of the Supreme Court and the applicable circuit court support[s] the existence of

the right in question; and (3) whether under preexisting law a reasonable official would have

understood that his or her acts were unlawful.” Burns v. Citarella, 443 F. Supp. 2d 464, 470

(S.D.N.Y. 2006) (citing Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir. 1991)); accord Savino v.

Town of Southeast, 983 F. Supp. 2d 293, 308 (S.D.N.Y. 2013); see also Doninger v. Niehoff, 642

F.3d 334, 345 (2d Cir. 2011); K.D. ex rel. Duncan v. White Plains Sch. Dist., 921 F. Supp. 2d

197, 212 (S.D.N.Y. 2013).
                                                      9
       The proper standard in assessing the reasonableness of a government official’s actions is

whether those “actions were objectively reasonable in light of the legal rules that were clearly

established at the time [they were] taken,” Burns, 443 F. Supp. 2d at 469 (emphasis added)

(citing Harhay v. Town of Ellington Bd. of Educ., 323 F.3d 206, 211-12 (2d Cir. 2003)); see also

Messerschmidt v. Millender, 132 S. Ct. 1235, 1245 (2012) (personal liability “generally turns on

the ‘objective legal reasonableness’ of the action, assessed in light of the legal rules that were

‘clearly established’ at the time it was taken.” (quoting Anderson, 483 U.S. at 639)); Harlow, 457

U.S. at 818 (discussing “[r]eliance on the objective reasonableness of an official’s conduct, as

measured by reference to clearly established law”); Zahra v. Town of Southfield, 48 F.3d 674,

686 (2d Cir. 1995) (officials protected “from liability for damages unless it is further

demonstrated that their conduct was unreasonable under the applicable standard”), not merely

whether the actions were objectively reasonable generally, see Crawford-El v. Britton, 523 U.S.

574, 593–94 (1998) (“The reasoning in Harlow, like its specific holding, does not justify a rule

that places a thumb on the defendant’s side of the scales when the merits of a claim that the

defendant knowingly violated the law are being resolved. And, a fortiori, the policy concerns

underlying Harlow do not support [the dissent’s] unprecedented proposal to immunize all

officials whose conduct is ‘objectively valid,’ regardless of improper intent.”); Brennan v. City of

White Plains, 67 F. Supp. 2d 362, 376 (S.D.N.Y. 1999) (although qualified immunity may apply

“to constitutional violations requiring a demonstration of subjective intent, it is not clear that the

doctrine . . . allows a generalized ‘reasonableness’ defense to Section 1983 claims” (citing

Crawford-El, 523 U.S. at 593–94)). “Defendants bear the burden of showing that the challenged

act was objectively reasonable in light of the law existing at that time.” Rosen v. City of New

York, 667 F. Supp. 2d 355, 362 (S.D.N.Y. 2009) (quoting Varrone v. Bilotti, 123 F.3d 75, 78 (2d

Cir. 1997)).


                                                      10
       Based on the foregoing, it is the Court's determination that Defendants are entitled to

qualified immunity. There is a deaiih of cases involving the issuance of a Flat Pass and whether

an inmate is entitled to one such that the right is not clearly established. Moreover, the

allegations suggest both Griffin and Dr. Ashong were unaware of Plaintiffs condition and his

need for a pass. Lastly, there are no allegations that Defendant Anspach had the authority to issue

a Flat Pass to Plaintiff and withheld it upon being informed by Plaintiff of his medical condition

and the need for a pass.


                                          CONCLUSION


       For the stated reasons, Defendants' motion to dismiss the Complaint is granted without

opposition. The Clerk of Court is respectfully requested to terminate the motion at ECF No. 25,

close the case, mail a copy of this Opinion to Plaintiff and show proof of service on the docket..


December 20, 2018                                      SO ORDERED:
White Plains, New York




                                                            United States District Judge




                                                     11
